Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first to file
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obvious Claims 1, 2, 4-12 and 30-45 are rejected under 35 U.S.C. 103 as being unpatentable over Giesbers et al (WO 2016/142147 A1); hereinafter Giebers et al.
Giebers et al teach a method of printing a 3D printed object (100) including a first type of printed material (1120) having electrically conductive properties and a second type of printed material (2120) having electrically insulating properties wherein the method includes (I) providing printable material (110) wherein the printable material (110) has electrically insulating properties and wherein the printable material (110) is convertible by heat to a materials (1110, 1120) having electrically conductive properties, (II) printing with a 3D printer (500) the printable material (110) that can generate a printed material (120) and III subjecting the heat part of the printed material (120) after deposition, to provide the 3D printed object (100). (Cf. abstract). Additionally Giebers et al teach a first type of printed material having electrically conductive properties including graphite and graphene and a second type of printed material having electrically insulating properties including graphite, graphite oxide, graphene and graphene oxide. (Cf. page 4) Additionally Giebers et al teach that inkjet printing is used to deposit the material onto a substrate. The printable material can include particles e.g. graphene (oxide) and/or graphite (oxide) flakes contained in a liquid that may be evaporated after deposition. In the case of powder binding, the printable material may include particles that are held together by glue. (Cf. page 6). It would have been obvious to provide a method of producing an electrically conductive line the method including providing a substrate; printing a first layer (1120) including a toner on the substrate; applying a powered conductive material i.e. at least one of graphite and graphene (112) to the first layer; and bonding the powered conductive material to the first layer to form the electrically conductive line. The rationale is that the first layer including a toner would act to properly anchor/secure the graphite or graphene in the desired locations on the substrate. As further applied to Claims 2, 4, 9, 12, 31 and 32 Giebers et al teach that the substrate can be subjected to heat during or after the generating of printed material (120)  deposition of printed material (120).  A POSITA would have also been able to fuse the toner (i.e. (1120)) prior to applying the powdered conducive material to secure the powdered conductive material to precise locations on the substrate. (Cf. page 16) That is the limitations recited in said Claims 2, 4, 9, 12, 31-33 are held to have been obvious in view of Giebers et al. As further applied to Claims 5-7 and 34-36 a POSITA would having been able to remove loose powdered conductive material from the substrate after applying the conductive material to the first layer inasmuch as the removing step would simply be to insure that the substrate contains conductive material only at lines/areas that are required/proper. The limitations recited in said Claims 5-7 and 34-36 are held to have been obvious in view of Giebers et al. As further applied to Claims 8 and 37 inasmuch as Giebers et al teach applying heat to the first layer (Cf. page 16) and by using a 3D printer, pressure is applied to the particles the limitations recited in Claims 8 and 37 are held to have been obvious in view of Giebers et al. As further applied to Claim 10 inasmuch as Giebers et al teach using a 3D printer (500) to deposit the graphite or graphene the limitation recited in said Claim 10 is held to have been obvious in view of Giebers et al. Independent Claim 11 is merely a compilation of Claims 1 and Claims 4-7. The limitations in independent Claim 11 are either explicitly taught by Giebers et al or are suggested thereby just as these limitations were addressed hereinbefore. Claim 1 is held to have been obvious in view of Giebers et al. As further applied to Claim 30 inasmuch as Giebers et al teach printing first and a second type of printable material wherein the second material is electrically insulative but can be transformed to be electrically conductive by means of heat and also teach providing 3D printed objects having electrically conductive and non-conductive materials thereon the limitations recited in said Claim 30 therefore are held to have been obvious in view of Giebers et al. As further applied to Claim 38 inasmuch as Giebers et al teach  printing first and a second type of printable material wherein the second material is electrically insulative but can be transformed to be electrically conductive by means of heat and also teach providing 3D printed objects having electrically conductive and non-conductive materials thereon the limitations recited in said Claim 38 therefore are held to have been obvious in view of Giebers et al. As further applied to Claim 39 inasmuch Giebers et al teach  printing first and a second type of printable material wherein the second material is electrically insulative but can be transformed to be electrically conductive by means of heat and also teach providing 3D printed objects having electrically conductive and non-conductive materials thereon the limitations recited in said Claim 39 therefore are held to have been obvious in view of Giebers et al. It is also held that it would have been design choice to apply a toner to a first image section wherein the toner in the first image section is greater in an amount than that applied to a second section.  That is a POSITA given the Giebers et al teaching would have been able to adjust the amounts of toner (which is related to the amounts of first and second materials deposited) such that a first image section has a greater amount of toner than a second image section. As further applied to Claims 40 and 41 inasmuch Giebers et al teach  printing first and a second type of printable material wherein the second material is electrically insulative but can be transformed to be electrically conductive by means of heat and also teach providing 3D printed objects having electrically conductive and non-conductive materials thereon the limitations recited in said Claims 40-43 therefore are held to have been obvious in view of Giebers et al  A POSITA would have been able to decide and apply powder material to the first image section because the POSITA would have this ability after carefully reviewing the Giebers et al disclosure. Moreover the POSITA would have been able to gage the first (and second) image sections such that the limitations recited in Claims 40-43 would have been observed. That is there is nothing in the Giebers et al disclosure which would teach away from the limitations recited in Claims 40-43. Claims 40-43 are merely 4 scenarios of many scenarios that are possible using Giebers et al’s teaching. Claims 40-43 represent limitations which one of ordinary skill in this art would have been able to perform. As further applied to Claim 44 inasmuch as Giebers et al teach printing first and a second type of printable material wherein the second material is electrically insulative but can be transformed to be electrically conductive by means of heat and also teach providing 3D printed objects having electrically conductive and non-conductive materials thereon the limitations recited in Claim 44 is held to have been obvious in view of Giebers et al. As applied to Claim 45 inasmuch Giebers et al teach using graphite and graphene a powdered conductive material the limitation recited in Claim 45 is held to be obvious in view of Giebers et al.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
Claims 1, 2, and 4-12 are further rejected under 35 U.S.C. 103 as being unpatentable over Tombs et al. . in view of Giebers et al
  Tombs et al teach a circuit board having patterned images. The images are obtained by an electrophotographic printer. The printed circuits are provided by printing a second conductive powder layer and a first thermoplastic layer. The second conductive powder layer is permanently fixed to the first layer before removing the conductive powder from portions of the substrate other than the coated thermoplastic pattered image. Additionally Tombs et al teach using an electrographic printer to create a first patterned thermoplastic image as first layer. The printed substrate is preferably an insulating and thermally stable material such as polyimide or other materials such as PET, fiberglass or paper. An electrode pattern is then printed with toner being contacted with conductive particles or powder to create a second conductive layer. Then the system applies heat to fix the conductive particles only to areas where the toned image resides. (Cf. page 13). Conductive particles not adhering to the thermoplastic image are then removed.  The printed substrate may optionally be printed with another toner pattern using a electrostatographic process so an insulating layer is applied over the conductive layer in areas that will not be in contact to subsequently applied circuit elements.  A registration system can be used to adequately register the first toner image with the second toner image. Also the toner in one or both of the layers may optionally be cross-linked by heat. The methods described may also be used to make a multilayer printed circuit. (Cf. page 14). The teaching of Giebers et al has been provided hereinabove and is not repeated.  It would have been obvious to provide a method of producing an electrically conductive line the method including providing a substrate; printing a first layer including a  toner on the substrate; applying a powered conductive material to the first layer; and bonding the powered conductive material to the first layer to form the electrically conductive line As further applied to claims 2 both Giebers et al and Tombs et al  teach fusing the toner to the substrate (Cf. page13) and therefore the limitation recited in said Claim 2 is held to have been obvious in view of Tombs et al/Giebers et al combination. As further applied to Claim 4 inasmuch as both Giebers et al and Tombs et al teach pre-heating the toner and therefore the limitations recited in said Claim 4 is held to have been obvious in view of the Tombs et al/Giebers et al combination. As applied to Claims 5-7 inasmuch as Tombs et al teach removing loose powder conductive material from the substrate (Cf. page 14) and therefore the limitations recited in said Claims 5-7 are held to have been obvious in view of Tombs et al/Giebers et al combination. As further applied to Claim 8 inasmuch as both Giebers et al and Tombs et al teach applying heat and pressure to the powdered conductive material (Cf. pages 13-14) the limitations recited in Claim 8 are held to have been obvious in view of Tombs et al/Giebers et al combination. As applied to Claim 9 inasmuch as both Giebers et al and Tombs et al teach applying heat to powdered conductive material and the first layer (Cf. pages 13-14) the limitations recited in Claim 9 are held to have been obvious in view of Tombs et al/ Giebers et a combination. As further applied to Claim 10, as best understood, both Giebers et al and Tombs et al teach using a printer to print a toner pattern and therefore the limitation recited in said Claim 10 is held to have been obvious in view of Tombs et al/Giebers et al combination. As further applied to Claim 11 inasmuch as Tombs et al teach printing a first layer including a toner onto a substrate pre-heating the first layer and after the pre-heating step applying the powdered conductive material and finally removing loose powdered conductive material from the substrate the limitations recited in said Claim 11 are held to have been obvious in view of Tombs et al/Geibers et al combination. (N.B. The pre-heating step may/can take place whenever the cross linking of the toner occurs by heating (Cf. page 14)). As further applied to Claim 12 inasmuch as both Geibers et al and Tombs et al teach fusing the toner to the substrate (Cf. page 13) the limitation recite is said Claim 12 is held to have been obvious in view of Tombs et al/Giebers et al combination. 
Claims 1, 2 and 4-12 are further rejected under 35 U.S.C. 103 as being unpatentable over Suchy et al. in view of Giebers et al. Suchy et al teach electrographic printing of one or more multi-channeled layers. Such electrographic printing includes forming a desired print image, electrographically on a receiver member utilizing predetermined sized marking particles and forming one or more multi-channeled layers. (Cf. Abstract). Additionally Suchy et al teach using an electrographic printer to create channels on a substrate. The printed substrate preferably is a thermally stable material such as a polyimide but can be other materials such as PET, fiberglass or paper. An electrode pattern printed with toner having conducting particles or a powder to create a second conducting layer can be used. Metallic particles such as copper, tin, tin plated copper or silver are preferred. However conducting polymer particles are also envisioned. An adhering system applies heat to fix the conductive particles only to areas where the tined image resides. (Cf. Col. 10). The teaching of Giebers et al has been provided hereinabove and is not repeated. It would have been obvious to combine the two teachings and to provide a method of producing an electrically conductive line the method including providing a substrate; printing a first layer including a toner on the substrate; applying a powered conductive material to the first layer; and bonding the powered conductive material to the first layer to form the electrically conductive line (Cf. Col.10) As further applied to Claim 2 inasmuch if Suchy et al do not explicitly teach fusing toner to substrate prior to applying a powdered conductive material to a first layer it would have been obvious for a POSITA to do so because the differences in what Suchy et al teach and what applicant claim are so insignificant that a POSITA given the Suchy et al teaching would have been able to practice applicant’s claims. Moreover since Giebers et al do teach fusing toner to a substrate prior to applying powdered xonducxtive material to the substrate.  As further applied to Claim 4 inasmuch as Suchy et al preheats the toner after printing the first layer on the substrate (Cf.  Col.10) the limitations recited in Claim 4 is held to have been obvious. As further applied to Claims 5-7 neither Giebers et al nor Suchy et al explicitly teach… removing loose powered conductive material from the substrate. However a POSITA in this art would have been able to remove the loose powdered conductive material from the substrate because this would have been self-evident. That is the POSITA would not desire to have loose conductive material where it was not intended to be. The limitations recited in said Claims 5-7 are held to be obvious in view of Suchy et al./Giebers et al combination. As further applied to Claims 8 and 9 both Gebers et al and Suchy et al teach applying heat and pressure to the powdered conductive material (Cf. Col. 10) and thus to the first layer the limitations recited in said Claim 8 and 9 are held to have been obvious in view of Suchy et al/Giebers et al combination. As further applied to Claim 10, as best understood, inasmuch as Suchy et al teach printing with toner having either conductive particles or a powder (Cf. Col.10) the limitation recited in this claim is held to have been obvious in view of Suchy et al/Geibers et al combination. As further applied to Claim 11 even though Suchy et al teach inter alia depositing a layer of toner using an electrographic printer to form to form a predetermined multi-channeled layer, depositing one or more materials in the channels formed by sacrificial nodes that include two more materials e.g. metallic particles or powder that will interact and form a conductive circuit when exposed to each other and/or treatment e.g. heat treatment (Cf. at least Col..10 and Fig.8) It is held that with this teaching a POSITA would have been able to make or use a substrate, print a first layer including a toner on the substrate, pre-heat the first layer, apply a powdered conductive layer including at least one of graphite and graphene to the first layer and remove the loose powdered conductive material from the substrate.  As further applied to Claim 12 both Giebers et al and Sichy et al  teach fusing toner to the substrate and so the limitation recited in Claim 12 is held to have been obvious in view of Suchy et al/Giebers et al combination. 
In view of further search and consideration and finding of more pertinent Prior Art it would not be little value and serve no useful purpose to respond to of applicant’s Remarks/Arguments filed on 17 October 2022.with respect to Office’s Prior Art rejections. 
This is a non-Final Office Action
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARL J ARBES whose telephone number is (571)272-4563. The examiner can normally be reached on M, T, R and F from 8 to 6 ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, P.D. Vo, can be reached at telephone number 5712724690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status 
information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/CARL J ARBES/Primary Examiner, Art Unit 3729